 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL MARTINEZ,                                  No. 2:17-CV-2445-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    C. RIOS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On November 5, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
 1                     Accordingly, IT IS HEREBY ORDERED that:

 2                     1.    The findings and recommendations filed November 5, 2019, are adopted in

 3   full;

 4                     2.    Defendants’ unopposed motion to dismiss (ECF No. 15) is granted;

 5                     3.    Plaintiff’s retaliation claim against defendant Rios is dismissed with leave

 6   to amend;

 7                     4.    Plaintiff’s due process claims against all defendants are dismissed with

 8   leave to amend;

 9                     5.    Plaintiff may file a first amended complaint within 30 days of the date of

10   this order; and

11                     6.    If no first amended complaint is filed within the time provided herein, this

12   action shall proceed on plaintiff’s original complaint on plaintiff’s retaliation claim against

13   defendant Cisneros only and all other claims and defendants will be dismissed.

14
     DATED: December 18, 2019
15
                                                    /s/ John A. Mendez____________               _____
16

17                                                  UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                        2
